DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed February 22, 2022 is acknowledged.
Claims 1-33 are pending, and are being examined on the merits.

Response to Arguments
Applicant’s arguments filed February 22, 2022 have been fully considered.
All of the previously made objections and rejections are withdrawn in view of Applicant’s arguments and claim amendments.

Information Disclosure Statement
The Information Disclosure Statements submitted February 22, 2022 and May 18, 2022 have been considered.

Claim Objections
Claims 1, 17, 19 and 23 are objected to because of the following informalities: Each of these claims refer to both an “array of wells” and a “plurality of wells”. For clarity, the limitation “an array of wells positioned in … the first substrate” should be amended to indicate that the “plurality of wells” are comprised within the “array”. For example, the limitation could be amended to recite “when the plurality of wells are comprised within an array, and wherein the array is positioned in … the first substrate”, or something similar to indicate that the collective “plurality” and the “array” are referring to the same structure.
Claim 1 is objected to because of the following informality: the limitation “less than 15 
cycles of amplification” in step (a) should be “less than or equal to 15 cycles of amplification” so that the language is consistent with claims 7, 9 and 11, each of which include 15 cycles as the upper limit of their respective recited ranges. In the alternative, claims 7, 9 and 11 could be amended to change the upper end of the range to 14 cycles.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “a portion of the first substrate” in the “a first substrate” clause in each of claims 1, 17, 19 and 23 is a relative term which renders the claim indefinite. The term “portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, it is not clear what minimum or maximum amount of the first substrate would have to comprise the array of wells to meet the “portion” requirement. It is also not clear if a substrate with an evenly distributed group of wells would satisfy the “portion” requirement. The specification does describe a “proximal portion” of the first substrate where a liquid droplet is introduced, and a “distal portion” of the first substrate comprising an array of wells (para. 20), and such an embodiment is depicted in Fig. 2B, however, claims 1, 17, 19 and 23 do not recite “proximal” or “distal” portions of the substrate.

	Claims 2-16 and 27-33 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.
	Claim 18 depends from claim 17, and consequently incorporates the indefiniteness issue of claim 17.
	Claims 20-22 depend from claim 19, and consequently incorporates the indefiniteness issue of claim 19.
Claims 24-26 depend from claim 23, and consequently incorporates the indefiniteness issue of claim 23.


Prior Art
Claims 1-33 are free of the art. As to the method for detecting the presence of a target nucleic acid, recited in independent claims 1, 17, 19 and 23, the closest prior art is Spier1 (US Patent App. Pub. No. 2011/0212846), Duffy2 (US Patent App. Pub. No. 2011/0212848) and Rodiger3 (Nucleic acid detection based on the use of microbeads: a review, Microchimica Acta, 181: 1151-1168, 2014). The teachings of each of Spier, Duffy and Rodiger are discussed, e.g., in the Non-Final Office Action mailed November 22, 2021. 
As to the integrated digital device, recited in independent claims 1, 17, 19 and 23, the concept of using a series of electrodes to move droplets into particular areas or spaces is known in the art, as are integrated devices that can be used to do so. For example, Kayyem (US Patent App. Pub. No. 2014/0194305) teaches an integrated microfluidic device with a first substrate and a second substrate, where the second substrate is above the first substrate and where the first substrate comprises an electrowetting grid of electrodes forming a plurality of droplet and amplification pathways. However, Kayyem does not teach or suggest a device with a first substrate comprising a series of electrodes on the upper surface and an array of wells in only a portion of the substrate, nor does it teach or suggest using the electrodes to manipulate the droplets into well such that each well contains no more than one capture object. In addition, there does not seem to be any motivation for the ordinary artisan to perform the particular assay recited in the instant claims on the particular device recited in the instant claims.


Conclusion
Claims 1-33 are being examined, and are rejected. Claims 1, 17, 19 and 23 are objected to. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637   

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spier was cited in the Information Disclosure Statement submitted June 12, 2019.
        2 Duffy was cited in the PTO-892 Notice of References Cited mailed November 12, 2020.
        3 Rodiger was cited in the PTO-892 Notice of References Cited mailed May 3, 2021.